Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 remain pending in the application under prosecution and have been re-examined.
Response to Arguments
Applicant's arguments filed 12/02/2020 have been fully considered but they are not persuasive.
Applicant argues that the Office Action fails to establish a proper obviousness-type double patenting (OTDP) rejection, as the pending claims are neither anticipated by nor rendered obvious in view of the limitations of the patented claims.
Such is not the case as the Office Action shows clear mapping of the claim limitations at issue and addresses the specific statutory anticipation or obviousness frameworks to the claims at issue because: 
a) the claim limitations at issue are mapped in view of the patented claims as shown in the table of section 4 below; and 
b) the limitation, which appears to be worded differently, is expressly described, or at least the limitation “determining whether a copy of a portion of the requested data is located in a cache … portions of the requested data determined to not be located in the cache;” inherently implies that a search to the cache must be satisfied to carry the claimed feature, “for each of the portions of the requested data determined as not being located in a cache”. The recitation “for each of the portions of the requested data 

Claim 1 (US 10,423,336)
Claim 1 (instant Application)
determining whether a copy of a portion of the requested data is located in a cache; instructing a tape drive to access, on the magnetic tape, portions of the requested data determined to not be located in the cache; 
for each of the portions of the requested data that are not located in the cache, determine whether performing a locate command or performing a read command a plurality of times will retrieve the portions of the requested data that are not located in the cache in a shorter amount of time; …





for each of the portions of the requested data determined as not being located in a cache, determining whether performing a locate command or performing a read command a plurality of times will retrieve the portions of the requested data that are not located in the cache in a shorter amount of time; …


d) With respect to the claim that the Office Action fails to allege a proper prima facie case of obviousness-type double patenting and that the claims have not been mapped, please note that the claims recite features in different format: 

independent claim 7 of the instant application, reciting a computer program product, corresponds to independent claim 1 of the patent which recites a computer-implemented method; and
independent claim 13 of the instant application, reciting the system that corresponds to the computer-implemented method claim 1 of the patent.

Clearly the conflicting claims are not identically worded, but they are not patentably distinct because the claims are anticipated or, at the least, would have been obvious over the patented claims. The burden of presenting a prima facie case of unpatentability, according to MPEP § 2103, has been met. Therefore, the Office respectfully maintains that a prima facie case of nonstatutory obviousness-type double patenting has been established with regard to pending claims 1-18 and the nonstatutory obviousness-type double patenting rejection is repeated below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent 10,423,336. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-23 of US Patent 10,423,336 anticipate claims 1-18 of the current application.
The following is intended to be exemplary only.
Claim 1 (US 10,423,336)
Claim 1 (instant Application)
A computer-implemented method, comprising: receiving a read request for data stored on a magnetic tape, the data comprising multiple portions;
 determining whether a copy of a portion of the requested data is located in a cache; instructing a tape drive to access, on the magnetic tape, portions of the requested data determined to not be located in the cache; 
for each of the portions of the requested data that are not located in the cache, determine whether performing a locate command or performing a read command a plurality of times will retrieve the portions of the requested data that are not located in the cache in a shorter amount of time;

combining the portions of the requested data that are not located in the cache with the portion of the requested data located in the cache; and 

satisfying the read request.






for each of the portions of the requested data determined as not being located in a cache, determining whether performing a locate command or performing a read command a plurality of times will retrieve the portions of the requested data that are not located in the cache in a shorter amount of time;

combining the portions of the requested data that are not located in the cache with portions of the requested data that are located in the cache; and
using the combined portions to satisfy the read request.


Claims 2-3 of the instant application correspond to claims 2-3 of the US Patent 10,423,332; claim 7 of the instant application corresponds to claim 11 of the US Patent 10,423,336.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MICHEL BATAILLE whose telephone number is (571)272-4178.  The examiner can normally be reached on Monday - Thursday 7-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/PIERRE MICHE BATAILLE/Primary Examiner, Art Unit 2136